Title: To Thomas Jefferson from Nathaniel Randolph, 27 November 1780
From: Randolph, Nathaniel
To: Jefferson, Thomas



Gentlemen
Monongohala Novr 27. 1780.

After I had seald the Letter that you will receive with this I found that I had in my hurry been too Jeneral.
I mean by this to remove that objection by explaining some particulars Your Honours may be Surprised to hear of my undertakeing this business when you consider the arrend you Sent me upon but as no opportunty has offered till at preasant which is imbrased by Capt. More who straneouly insists he must return to his Family; it likewise is as greate a neadcessaty for him at the Fawls as here. This consideration knowing the Safety of whatever is commited to his charg will be in, was the arguments which prevailed with me to con[tinue] here [on] this Business.
Your Honours will please to remember your frequent Orders in favour of the Kentucky in what manner we have been benefited by your designed Favours. Which deceptions I mean to remove if your Honours is pleased to put it in my power.
And as to the Boats I am fully convinsed of your being acquainted with the neadcessaty of pushing the Boat-building business to Compleat the designed Expedition, but your Honours attention being drawn of [off] by a continued succession of business of like Importance makes me hope that, when it is considered by You Gentlemen it will operate as an excuse for my prosumption to put you in minde of what you would wish to doo.
300 Boats is the Number that is wanting. £20 the oald way will be the expence of each Boat: the plank and timber and the meterials may be had here upon reasonable terms: about one half the Artificers likewise, with all the common labourars. 8 or 9 Boat writes which is Masters of their business furnished with a Sufficient Quantity of Tools; 30℔. of nales and 4 Gallon of Tare [Tar] for each Boat, which is all the meterials that will be wanting from that Side the Mountan, that I can recollect as to the [boats?]. I am Gentlemen your much Obliged and very Hml Svt,

Nathl. Randolph

